Citation Nr: 1522521	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986 and from August 1991 to February 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2013 rating decisions by a Department of Veterans Affairs Regional Office (RO).  The April 2013 rating decision effectuated a November 2012 Board decision, which granted service connection for residuals of low back strain.  The April 2013 rating decision assigned an evaluation of 0 percent effective February 24, 2004.  In a November 2013 rating decision, the RO increased the Veteran's rating for residuals of low back strain to 10 percent, effective February 24, 2004.

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to an initial disability evaluation in excess of 10 percent for residuals of low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing on February 4, 2015, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to service connection for PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal of the issue of entitlement to entitlement to service connection for PTSD at his Board hearing on February 4, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.


REMAND

The most recent VA examination of the Veteran's residuals of low back strain was conducted in March 2011 with an addendum opinion provided in May 2011.  At the February 2015 video conference hearing, the Veteran testified that his disability has worsened since the last VA examination. 

In light of the Veteran's February 2015 testimony, a VA examination is needed to properly assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his residuals of low back strain that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of his low back symptoms and the impact and severity of the disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to his residuals of low back strain.  The claims folder should be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's account of symptomatology as well as the relevant medical evidence of record. 

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.

In addition, if possible, the examiner should state whether the residuals of low back strain have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should discuss the nature and severity of any right-or left-sided radiculopathy or neuropathy found to be present that is related to the service connected low back disability.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


